PHILLIPS, Judge.
 Defendant makes only two contentions, neither of which materially relates to his conviction or has merit. First, he contends that the court erred in allowing Ms. McAllister to testify that on an earlier occasion during an argument about another man he had beaten her, pulled a shotgun out of his vehicle, and threatened to kill himself. Assuming arguendo that this evidence was inadmissible, it could not have possibly affected the verdict since the unimpeached, uncontradicted evidence was that he shot and killed Heyward deliberately and without provocation. Defendant’s other contention, that the court erred in not submitting voluntary manslaughter as a possible verdict, is not based upon a claim that the evidence raised that issue or that he requested that it be submitted; it is based only upon the fact that the court told the jury before the closing arguments were made that the issue would be submitted, but changed his mind after realizing that there was no evidence of manslaughter. In reversing itself the court gave both sides an opportunity to reargue the case, which neither accepted, and instructed the jury to disregard his previous statement that voluntary manslaughter would be charged on. Since the manslaughter issue was not raised by the evidence, the court certainly did not err in refusing to charge on it; and in the setting that existed the court’s error in stating that the issue would be submitted was obviously a very minor and inconsequential one.
No error.
Judges ARNOLD and Cozort concur.